                Case 18-12012-LSS   Doc 478-1   Filed 12/19/18   Page 1 of 8



                                       EXHIBIT 1

                     Proposed Second Amendment to Stalking Horse APA




01:23927251.3
                 Case 18-12012-LSS        Doc 478-1     Filed 12/19/18     Page 2 of 8
                                                                                Execution Version


                 SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT

        THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT is entered into
as of December 19, 2018 (this “Amendment”), by and among (a) Open Road Films, LLC, a
Delaware limited liability company (“Open Road”), Open Road Releasing, LLC, a Delaware
limited liability company, OR Productions, LLC, a Delaware limited liability company,
Briarcliff LLC, a Delaware limited liability company, Open Road International LLC, a Delaware
limited liability company, Empire Productions LLC, a Delaware limited liability company (the
parties in this clause (a), each, a “Seller Party” and, collectively, the “Seller Parties”), and (b) OR
Acquisition Co, LLC, a Delaware limited liability company (“Buyer”). Each of the foregoing
may be referred to herein as a “Party” and collectively as the “Parties”.

                                           BACKGROUND

       A.     Buyer and the Seller Parties are parties to that certain Asset Purchase Agreement,
dated as of October 23, 2018, as amended by that certain First Amendment to Asset Purchase
Agreement, dated as of November 30, 2018 (the “Asset Purchase Agreement”).

        B.     Buyer and the Seller Parties desire to amend the Asset Purchase Agreement on
the terms and conditions set forth herein.

       NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

       Section 1.    Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned thereto in the Asset Purchase Agreement.

      Section 2.     Amendments to Asset Purchase Agreement. The Parties hereby agree to
amend the Asset Purchase Agreement as follows:

           (a)    The definition of “Closing P&R Cure Payment Deduction Amount” in Section 1.1
                  of the Asset Purchase Agreement is hereby deleted in its entirety and the
                  following substituted therefor:

                  “Closing P&R Cure Payment Deduction Amount” means $851,696.

           (b)    The definition of “Other Post-Closing Adjustment Costs” in Section 1.1 of the
                  Asset Purchase Agreement is hereby deleted in its entirety and the following
                  substituted therefor:

                  “Other Post-Closing Adjustment Costs” means, without duplication, (a) any
                  Transaction Costs that are paid by Buyer, other than Transaction Costs that are
                  deducted from the Closing Payment to Open Road, (b) all obligations arising from
                  claims brought against Buyer after the Closing Date for Participations or Guild
                  Residuals under any Assumed Contract in respect of periods prior to July 31, 2018
                  to the extent such obligations (i) arise from any audit initiated or conducted before
                  or after the Closing Date and (ii) cause Buyer’s aggregate payments under this


173172.7
                 Case 18-12012-LSS        Doc 478-1      Filed 12/19/18      Page 3 of 8



                  Agreement for Participations or Guild Residuals under such Assumed Contract in
                  respect of periods prior to July 31, 2018 (excluding any amounts reflected in
                  clause (b) of the definition of Closing P&R Cure Payment Deduction Amount) to
                  exceed the P&R Cure Amount estimated for such Assumed Contract on Schedule
                  1.1(a), (c) any damages resulting from the Seller Parties’ failure to list a contract
                  in Schedule 1.1(e) and/or Section 3.6 of the Disclosure Schedules (other than any
                  contract listed on Schedule 10.3) required for the Exploitation of the Purchased
                  Titles after the Closing that, because of such contract not being so listed and
                  designated by Buyer as an Assumed Contract, adversely impacts the Buyer’s
                  ability to fully Exploit any portion of the Title Rights after the Closing, and (d) all
                  Non-P&R Cure Amounts relating to any Assumed Contract reflected on Schedule
                  1.1(e) actually paid by Buyer (whether at the Closing or thereafter), other than
                  Non-P&R Cure Amounts reflected on Schedule 1.1(e) that are included in the
                  Cure Reduction Amount.

           (c)    The definition of “P&R Cap” in Section 1.1 of the Asset Purchase Agreement is
                  hereby deleted in its entirety.

           (d)    The following defined terms shall be added in alphabetical order to Section 1.1 of
                  the Asset Purchase Agreement:

                  “Employee Reimbursement Amount” means an amount in cash equal to (a) the
                  number of full or partial Business Days that have elapsed between December 14,
                  2018 and the Closing Date, if any, multiplied by (b) $6,200.

           (e)    Section 2.9(b) of the Asset Purchase Agreement is hereby deleted in its entirety
                  and the following substituted therefor:

                  “At the Closing, Buyer shall pay:

                  (i)    to Open Road by wire transfer of immediately available funds, to an
                         account designated in writing by Open Road at least two Business Days
                         prior to the Closing, an amount equal to (such amount, the “Closing
                         Payment to Open Road”) (A) the Estimated Purchase Price, plus (B) the
                         Employee Reimbursement Amount, less (C) the Deposit Escrow Amount,
                         less (D) the Adjustment Holdback Amount, less (E) the Cure Reduction
                         Amount, less (F) Transaction Costs paid by Buyer at or prior to the
                         Closing; and

                  (ii)   to the Escrow Agent, the Adjustment Holdback Amount by wire transfer of
                         immediately available funds to an account established by the Escrow
                         Agent to hold such funds.

           (f)    Section 2.13 of the Asset Purchase Agreement is hereby deleted in its entirety and
                  the following substituted therefor:

                  “Section 2.13. Incentive Fee. If the Seller Parties obtain or procure an Order of
                  the Bankruptcy Court overruling the objections filed by Endgame Releasing Co.,


173172.7                                            2
                 Case 18-12012-LSS        Doc 478-1      Filed 12/19/18     Page 4 of 8



                  LLC and Endgame Releasing, LLC, Docket No. 334, and Happy Pill Distribution,
                  LLC, Docket No. 333 (collectively, the “Endgame/Happy Pill Objections”), on the
                  merits, then the Buyer shall promptly (and, in any event, within two Business
                  Days of entry of such Order) pay to Open Road by wire transfer of immediately
                  available funds, to an account designated in writing by Open Road an amount
                  equal to the Incentive Fee. Notwithstanding the foregoing, the Buyer shall have
                  no obligation to pay the Incentive Fee if Buyer settles the Endgame/Happy Pill
                  Objections. The Buyer shall pay, pursuant to a budget that the Buyer in its sole
                  discretion establishes, for the Seller Parties’ reasonable legal fees related to the
                  Seller Parties responding to an objection from counterparties listed on
                  Schedule 10.3 to the Seller Parties seeking the relief contained in this
                  Section 2.13. Any payment of the Incentive Fee pursuant to this Section 2.13
                  shall be treated as an adjustment to the Adjusted Purchase Price for Tax purposes
                  unless otherwise required by Law.”

           (g)    The following shall be added as a new Section 6.10 to the Asset Purchase
                  Agreement:

                  “Section 6.10. Turn-Over of Proceeds.

                          (a)     If, after the Closing Date, any of the Seller Parties receive any
                  proceeds of the Purchased Assets (including any such proceeds under any
                  Assumed Contract credited to any Seller Party’s bank accounts maintained at
                  Bank of America, N.A.), the Seller Parties shall (i) hold such proceeds in
                  constructive trust for the benefit of the Buyer, (ii) notify Buyer of such receipt not
                  more than two Business Days after determining that such proceeds are Purchased
                  Assets, (iii) promptly (and not more than five Business Days or otherwise as
                  promptly as possible) after the crediting of such sum transfer, convey and pay over
                  such proceeds to an account designated by the Buyer, and (iv) take any and all
                  actions reasonably requested by the Buyer (but at no cost or expense to the Seller
                  Parties) in order to change the payment instructions with respect to the relevant
                  Assumed Contract such that proceeds therefrom are payable solely to the Buyer or
                  its designee as the Buyer directs. For the avoidance of doubt, this Section 6.10(a)
                  shall not apply with respect to proceeds that constitute Excluded Assets.

                           (b)    If, after the Closing Date, Buyer receives any proceeds of the
                  Excluded Assets, Buyer shall (i) hold such proceeds in constructive trust for the
                  benefit of the Seller Parties, (ii) notify Open Road of such receipt not more than
                  two Business Days after determining that such proceeds are Excluded Assets and
                  (iii) promptly (and not more than five Business Days or otherwise as promptly as
                  possible) after the crediting of such sum transfer, convey and pay over such
                  proceeds to an account designated by Open Road. For the avoidance of doubt, this
                  Section 6.10(b) shall not apply with respect to any Purchased Assets or any
                  proceeds derived therefrom.”

           (h)    The following shall be added as a new Section 6.11 to the Asset Purchase
                  Agreement:



173172.7                                            3
                 Case 18-12012-LSS       Doc 478-1     Filed 12/19/18     Page 5 of 8



                  “Section 6.11. Den Rights. The Seller Parties hereby covenant and agree for the
                  benefit of the Buyer that, in respect of or with respect to the development,
                  financing and/or production of a motion picture project presently known as “The
                  Den” (by whatever title such project may at any time be known, the “Picture” and
                  together with any rights and entitlements under all related contracts and
                  arrangements (including without limitation any liens and security interests in
                  respect of any rights in the Picture or any related contracts) the “Den Rights”),
                  none of the Seller Parties will attempt to exercise any rights relating thereto or
                  enforce any of the Den Rights against the Buyer or any third party at any time; and
                  the Seller Parties shall not seek to sell, assume, and/or assume and assign the Den
                  Rights.”

           (i)    Schedule 2.9 to the Asset Purchase Agreement is hereby deleted in its entirety and
                  substituted therefor is Annex I attached hereto.

           (j)    The second sentence of Section 12.1 of the Asset Purchase Agreement is hereby
                  deleted in its entirety and the following substituted therefor:

                  “None of the covenants and agreements of the Parties contained in this Agreement
                  shall survive the Closing, other than the covenants and agreements contained in
                  Article II, Article VI, this Article XII and Article XIII or in any Exhibits or
                  Schedules referenced in any of the foregoing.”

       Section 3.    Effect of Amendment. Except as expressly amended hereby, the Asset
Purchase Agreement shall continue in full force and effect. Any references to the Asset Purchase
Agreement (whether in the Asset Purchase Agreement or any agreement, document or certificate
contemplated thereby and/or executed in connection therewith) are hereby amended to mean the
Asset Purchase Agreement as amended by this Amendment.

           Section 4.    Governing Law; Venue; Waiver of Jury Trial.

          (a)   THIS AMENDMENT IS TO BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE EXTENT
APPLICABLE, AND WHERE STATE LAW IS IMPLICATED, THE LAWS OF THE STATE
OF DELAWARE SHALL GOVERN, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES THEREOF, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE.

           (b)   THE BANKRUPTCY COURT WILL HAVE JURISDICTION OVER
ANY AND ALL DISPUTES BETWEEN OR AMONG THE PARTIES, WHETHER AT LAW
OR IN EQUITY, ARISING OUT OF OR RELATING TO THIS AMENDMENT; PROVIDED,
HOWEVER, THAT IF THE BANKRUPTCY COURT IS UNWILLING OR UNABLE TO
HEAR ANY SUCH DISPUTE, THE COURTS OF THE STATE OF DELAWARE AND THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN DELAWARE
WILL HAVE SOLE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN OR
AMONG THE PARTIES, WHETHER AT LAW OR IN EQUITY, ARISING OUT OF OR
RELATING TO THIS AMENDMENT.



173172.7                                           4
             Case 18-12012-LSS         Doc 478-1      Filed 12/19/18     Page 6 of 8



          (c)   EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

       Section 5.       Headings. The headings and subheadings in this Amendment are included
for convenience and identification only and are not intended to describe, interpret, define or limit
the scope, extent or intent of this Amendment or any of its provisions.

       Section 6.     Counterparts. This Amendment may be executed in two or more
counterparts (including by means of PDF or other electronic transmission), each of which shall
be deemed an original, but all of which together shall constitute one and the same agreement.

                     [The remainder of this page is intentionally left blank.]




173172.7                                         5
           Case 18-12012-LSS     Doc 478-1    Filed 12/19/18    Page 7 of 8



        IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the date first above written.

                                          SELLER PARTIES:

                                          OPEN ROAD FILMS, LLC
                                          OPEN ROAD RELEASING, LLC
                                          OR PRODUCTIONS, LLC
                                          BRIARCLIFF LLC
                                          OPEN ROAD INTERNATIONAL LLC
                                          EMPIRE PRODUCTIONS LLC


                                          By:
                                          Name: Amir Agam
                                          Title: Chief Restructuring Officer




173172.7
           Case 18-12012-LSS   Doc 478-1   Filed 12/19/18   Page 8 of 8



                                      BUYER:

                                      OR ACQUISITION CO, LLC


                                      By:
                                      Name:
                                      Title:




173172.7
